IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


AMBER AYERS LARKIN,

             Appellant/Cross-Appellee,

 v.                                                     Case No. 5D16-1455

DENNIS MICHAEL LARKIN,

             Appellee/Cross-Appellant.

________________________________/

Opinion filed January 13, 2017

Non-Final Appeal from the
Circuit Court for Orange
County, Bob Leblanc, Judge.

Marc James Ayers, of Bradley Arant Boult,
Cummings, LLP, Birmingham Alabama,
and Terry C. Young and Jennifer R. Dixon,
of Lowndes Drosdick Doster Kantor &
Reed, P.A., Orlando, for Appellant/Cross-
Appellee.

Andrew F. Nickolaou, and Ophelia G.
Bernal-Mora, of Bernal-Mora & Nickolaou,
Winter Park, for Appellee/Cross-Appellant.


PER CURIAM.

      We affirm, without discussion, the trial court’s determination as to the proper

distribution of the parties’ Morgan Stanley account pursuant to the terms of their marital

settlement agreement. However, we conclude that the trial court erred in failing to award
the former wife a reasonable attorney’s fee. The marital settlement agreement provided

for an award of fees to the prevailing party “in the event of a legal action or other

proceeding arising under this Agreement.” Here, the former wife prevailed on the only

significant issue resolved by the trial court in its post-judgment order. Therefore, we

reverse the portion of the trial court’s order denying the former wife’s motion for attorney’s

fees.

        AFFIRMED, in part; REVERSED, in part; REMANDED.


TORPY, EVANDER and LAMBERT, JJ., concur.




                                              2